DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are withdrawn. Claims 18-21 are amended. Claim 30 is cancelled. Claims 18-29 and 31 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 11/10/2021 are overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 11/10/2021 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 11/10/2021 are overcome.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than a judicial exception. The claims recite the mental step of determining and compensating. This judicial exception is not integrated into a practical application because the abstract idea is applied in a generic way to a certain technologic field. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 18, the claim is directed to a method, and is therefore patent eligible under Step I of the Subject Matter Eligibility Test. Turning to Step 2A, the claim is directed to a vaporizer having a processor that receives a dose target and then determines whether to perform compensation for a dose and compensates based on an associated compensation value. This is considered to be a mental process of evaluation and judgement performed at a high level of abstraction that is not necessarily patent eligible. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016). The claim recites additional elements beyond the abstract idea of a vaporizer drive circuit, a memory, and a control circuit having the processor. However these additional elements serve only to tie the abstract ideas to the technological field of vaporizers, and therefore cannot serve to provide patent eligibility to the claim in a practical application. The claim does invoke vaporizing article having a memory and performing calculations, which one of ordinary skill in the art may recognize as requiring the vaporizer to have some computing components, these components do not integrate the abstract idea into a practical application since they constitute a general purpose computer merely performing general computer functions. See Affinity Labs v. DirecTV, 838 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) and MPEP § 2106.05(f). Turning to the Step 2B analysis, the claim is directed to well understood, routine and conventional activity. The additional elements of the claim are a vaporizing article comprising a vaporizer element, a memory, a control circuit having a processor to control the vaporizer drive circuit, and a user interface. However, these elements are conventional in the prior art. Davidson (US 9,775,379) teaches a system for remote monitoring and/or controlling drug delivery by extraction of an active substance by vaporization (column 9, lines 29-37) using a heating element (column 1, lines 50-51). The delivery profile comprises at least one dose (column 3, lines 20-25). The device additionally comprises a user input interface that allows a user to turn on the device or make adjustments to the dose profile (column 10, lines 39-44). A table of information regarding the active substance or heating parameters are stored on a preprogrammed table in memory (column 20, lines 1-9). Mamoun (US 10,251,423) teaches a programmable smokable cessation system (abstract) having a digital processing device with a memory storing data (column 69, lines 47-50) related to device parameters (column 69, lines 8-17). The digital processing device includes an input device to receive information from a user (column 28, lines 7-20). The dose delivered by the vaporizer is controlled and regulated by a circuit that supplies constant power to each of the heaters of the device (column 48, lines 19-67, column 49, lines 1-57). Kessler (US 2019/0167923) teaches an inhaler [0001] having an evaporator with a heating device that vaporizes fluid flowing through the device [0056] and is regulated by a control arrangement [0057]. Predefined evaporating parameters containing data regarding one or more variables related to the device [0015] that are stored in a data store [0009] associated with the control device [0021]. The device can be controlled by a touchscreen [0042]. The additional elements of the claim therefore do not add significantly more to the claim than the judicial exemption, and the claim is not patent eligible.

Regarding claims 19-22, 26, 28-29 and 31, the claims only recite additional limitations that are directed to abstract ideas that can be performed mentally.

Regarding claim 23, the additional limitation of the compensation factor being associated with a logarithm fails to impart patentability to the claim. The Courts have held that mathematical formulas cannot support eligibility, even when those formulas are relatively complex and are not typically performed by hand. For instance, in the Courts have held that the Arrhenius equation, a logarithm at least as complicated as the claimed logarithm, is not accorded the protection of the patent laws as such. See Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981) and MPEP § 2106.04(a)(2). Therefore, since the only limitation of the instant claim is calculating a mathematical equation, it cannot be eligible if the claim it depends upon (claim 18) is itself ineligible under 35 USC 101.

Regarding claims 24 and 25, Davidson, Mamoun, and Kessler all teaches electronic cigarettes that communicate using electronics.

Regarding claims 27, the memory is considered to be a remote memory since it is a separate component.
Response to Amendment
Regarding the rejections under 35 USC 101, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the amendments to the claims overcome the rejections, however, no specific arguments are provided as to why the newly presented limitations make the claims eligible for patent protection. In fact, as set forth above, the newly presented limitations do not support patent eligibility since they are directed to either the abstract idea of metal processes and calculations (“determining a property compensated inhalation media dose based on (i) associated vaporization control compensation values and (ii) at least one value of the one or more composition change factor compensation values, wherein the at least one value is associated with a change in a material composition of the inhalation media from a first state to a second state”) or are directed to well understood, routine and conventional activity (“user interface” and “vaporizer element while forcing, through a cartridge outlet, a precise amount of inhalation media”). 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715